J-A21021-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANK JAMES MALPICA,                       :
                                               :
                       Appellant               :   No. 98 EDA 2018

           Appeal from the Judgment of Sentence November 28, 2017
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0001356-2013


BEFORE: PANELLA, J., OLSON, J., and McLAUGHLIN, J.

MEMORANDUM BY OLSON, J.:                              FILED JANUARY 14, 2019

       Appellant, Frank James Malpica, appeals from the judgment of sentence

entered on November 28, 2017. We affirm.1

       The trial court broadly outlined the facts underlying Appellant’s motion

to dismiss pursuant to Pennsylvania Rule of Criminal Procedure 600.

         On May 8, 2013, a criminal complaint was filed against
         [Appellant] for aggravated indecent assault without consent,
         [] aggravated indecent assault – complainant less than 16
         years of age, [] corruption of minors, [] and other related
         offenses. [The criminal complaint alleged that Appellant
         sexually abused a 13-year-old girl named L.L. (hereinafter
         “the Victim”).     Specifically, the complaint alleged that
         Appellant abused the Victim in his apartment by “rubbing her
         back and butt and then insert[ing] his finger into her anus.”
         Affidavit of Probable Cause, 5/8/13, at 1]. . . .
____________________________________________


1 We note with dismay that the Commonwealth did not file an appellate brief
in this case, which forfeited its right to present oral argument. See 210
Pa.Code § 65.34(B).
J-A21021-18



       [Appellant] was preliminary [sic] arraigned by Magisterial
       District Judge JoLana Krawitz on May 13, 2013 and bail was
       set at $20,000[.00] unsecured. A preliminary hearing was
       scheduled for May 20, 2013 but was continued at
       [Appellant’s] request to June 3, 2013. . . .

       On June 3, 2013, a preliminary hearing was held in front of
       Judge Krawitz where all charges were bound over to the court
       of common pleas. At the preliminary hearing[,] the case was
       scheduled for status conference on July 10, 2013, however
       no trial date [was] set.

       On June 27, 2013, [Appellant] filed a motion to continue the
       status conference from June 10, 2013 to July 24, 2013, which
       was granted by the [trial] court. This did not delay trial since
       no trial date had been scheduled. At the status conference
       held on July 24, 2013, the [trial] court placed the case on the
       September trial term with trial scheduled to commence on
       September 5, 2013.

       On August 15, 2013, [Appellant] filed a motion to continue
       the trial which the [trial] court granted and continued the trial
       from September 5, 2013 to November 5, 2013. . . . This
       motion was accompanied by a Rule 600 waiver executed by
       [Appellant] for this period.

       On October 7, 2013, [Appellant] filed a second motion to
       continue the trial[,] which was also granted by the [trial]
       court and continued the trial from November 5, 2013 to
       January 7, 2014. . . . Additionally, this motion was also
       accompanied by a Rule 600 waiver executed by [Appellant]
       for this period.

       [On November 15, 2013, the Commonwealth filed a motion
       to quash subpoenas that Appellant had issued against the
       Pleasant Valley School District and ReDCo Group Behavioral
       Health Services (hereinafter “ReDCo”).         Following the
       Commonwealth’s motion], a hearing was held on December
       11, 2013. At the hearing, the [trial] court noted that pretrial
       issues were outstanding and continued trial from January 7,
       2014 to March 4, 2014. . . .




                                     -2-
J-A21021-18


       What followed was a series of four consecutive continuance
       motions filed by [Appellant]. Each motion was accompanied
       by a Rule 600 waiver executed by [Appellant] for each
       respective period:

          1) On January 30, 2014, [Appellant] filed a motion to
          continue the trial[,] which the [trial] court granted and
          continued the trial from March 4, 2014 to April 1, 2014;

          2) On March 24, 2014, [Appellant] filed a motion to
          continue the trial[,] which the [trial] court granted and
          continued the trial from April 1, 2014 to June 3, 2014;

          3) On May 1, 2014, [Appellant] filed a motion to continue
          the trial[,] which the [trial] court granted and continued
          the trial from June 3, 2014 to August 5, 2014;

          4) On July 14, 2014, [Appellant] filed a motion to continue
          the trial[,] which the [trial] court granted and continued
          the trial from August 5, 2014 to October 2, 2014[.]

                                    ...

       On September 12, 2014, the Commonwealth filed a motion
       to continue in order for the [trial] court to decide the
       Commonwealth’s motion to quash subpoena. On October 1,
       2014, the [trial] court dismissed the Commonwealth's motion
       to continue and removed the case from the October trial list.
       On October 3, 2014, the Commonwealth filed a motion for a
       scheduling conference[, which the trial court granted] and
       scheduled the pre-trial conference for October 23, 2014 in
       order to establish a new trial date.

       On October 23, 2014, after a pre-trial conference, the [trial]
       court ordered that the trial be continued from the November
       trial term to March 3, 2015. The continuance was due to the
       failure of the Pleasant Valley School District to provide
       subpoenaed mental health and school records for the alleged
       victim. The [trial] court’s order also indicated that once
       received, the [trial] court would conduct an [in camera]
       review of the school records and make a determination
       regarding the Commonwealth’s motion to quash subpoena. .
       ..


                                   -3-
J-A21021-18


       On February 24, 2015, [Appellant] filed a motion to continue
       the trial[, which the trial court granted] and continued the
       trial from March 3, 2015 to May 5, 2015. . . . This motion
       was accompanied by a Rule 600 waiver executed by
       [Appellant] for this period.

       On April 22, 2015, [Appellant] filed another motion to
       continue the trial which was granted by the [trial] court and
       continued the trial from May 5, 2015 to July 7, 2015. . . .
       This motion was accompanied by a Rule 600 waiver executed
       by [Appellant] for this period.

       On July 2, 2015, the Commonwealth filed a motion to
       continue the trial[,] which was granted by the [trial] court
       and continued the trial from July 7, 2015 to September 1,
       2015. . . . Although [Appellant] concurred with the
       Commonwealth's motion to continue, . . . the [trial] court's
       order specifically stated that the delay resulting from this
       continuance shall not run against [Appellant]. . . .

       On August 31, 2015, following a hearing and subsequent
       order which approved [Appellant’s] waiver of trial by jury,
       [the trial court] rescheduled trial from September 1, 2015 to
       commence as a bench trial on September 24, 2015.
       [Appellant] filed an executed waiver of jury trial form on
       August 27, 2015. . . .

       On September 18, 2015, the Commonwealth filed a motion
       to compel preparation and production of expert [reports]. On
       September 22, 2015, the Commonwealth filed a motion in
       limine to exclude the expert testimony proffered by
       [Appellant]. After a hearing on September 22, 2015, [the
       trial court] denied the Commonwealth's motion to prepare
       and produce expert reports as moot; denied an oral motion
       to continue trial; and[,] informed parties that the motion in
       limine would be decided at [the] time [of] trial. [Appellant]
       opposed the Commonwealth's motion to continue.

       On September 23, 2015, the Commonwealth filed a notice of
       appeal from the September 22, 2015 order. On November
       23, 2015, the Commonwealth's appeal was dismissed for
       failure to file a Superior Court docketing statement as
       required by [Pennsylvania Rule of Appellate Procedure] 3517.


                                   -4-
J-A21021-18


        On February 4, 2016, the Commonwealth filed a motion for
        status conference requesting a status conference so that the
        case [could] be listed for trial. On February 8, 2016, [the
        trial court] issued an order continuing the trial from the
        February trial term to [the] April term[,] with trial
        commencing on April 5, 2016[,] in response to [Appellant’s]
        motion for continuance. The order specifically stated that the
        delay resulting from this continuance shall run against
        [Appellant].

        However, [the trial court] issued an amended order on
        February 11, 2016 in response to the Commonwealth's
        motion for status conference listing the case for trial on April
        5, 2016. Finally, [the trial court] vacated the February 11,
        2016 order on February 24, 2016 and scheduled an
        in-chambers status conference for March 17, 2016 to
        schedule a date for trial.

        On March 17, 2016, [Appellant] filed [a] motion to dismiss
        for violation of [his] right[] to a speedy trial under [Rule] 600.
        [Appellant] argue[d] that the period of excludable delay
        would be 475 days, therefore making the adjusted run date
        under Rule 600[] August 25, 2015. Because Rule 600
        requires that a defendant be tried within 365 days of a
        criminal complaint being filed, and a trial date ha[d] not been
        set, [Appellant] request[ed] that the [] case against him be
        dismissed.

Trial Court Opinion, 9/7/16, at 1-6 (internal footnotes and emphasis omitted

and some internal capitalization omitted).

     The trial court scheduled hearing on Appellant’s Rule 600 motion for

April 26, 2016. Trial Court Order, 3/29/16, at 1. Neither the Commonwealth

nor Appellant presented testimony during the April 26, 2016 hearing. Instead,




                                      -5-
J-A21021-18



the parties submitted briefs and orally argued their respective positions.2 See

N.T. Hearing, 4/26/16, at 1-11.

       The trial court denied Appellant’s Rule 600 motion on September 7,

2016. Trial Court Order, 9/7/16, at 1. Within its accompanying opinion, the

trial court explained:

         The numerous delays in this case resulted in 499 excludable
         days and 187 excusable days for a total of 686 days of delay.
         . . . When adding these 686 days to the mechanical run date
         of May 8, 2014, [the trial court] determine[d] the [final] run
         date to be March 24, 2016. . . . Because [Appellant] filed
         the [Rule 600] motion [on March 17, 2016, which was] prior
         to the [final] run date, [the trial court] . . . den[ied
         Appellant’s] motion.

Trial Court Opinion, 9/7/16, at 9 and 11 (internal emphasis and some internal

capitalization omitted).

       On September 12, 2016, Appellant filed a motion for reconsideration of

the September 7, 2016 order.              Appellant’s Motion for Reconsideration,

9/12/16, at 1-4. Within the reconsideration motion, Appellant claimed the

trial court erred in determining that there were 187 days of “excusable delay.”

Id. at 2.      As Appellant noted, the 187 days of excusable delay were

attributable to “the failure of the Pleasant Valley School District to provide

records subject to [Appellant’s] subpoena and the Commonwealth’s motion to

____________________________________________


2We note that, during the April 26, 2016 hearing, the trial court accepted two
defense exhibits into evidence: “an updated psychological evaluation [of
Appellant,] identified as Defendant’s-1, and a curriculum vitae [from Dr.
Robert Gordon,] identified as Defendant’s-2.” N.T. Hearing, 4/26/16, at 9-10.
However, neither document is relevant to Appellant’s Rule 600 claim.


                                           -6-
J-A21021-18



quash” the subpoena. Id. (some internal capitalization omitted). Appellant

claimed that the trial court erred in finding the days “excusable” because the

Commonwealth failed to exercise due diligence to obtain the records. See id.

at 1-4; Appellant’s Brief in Support of Motion for Reconsideration, 10/13/16,

at 1-8.

      On September 15, 2016, the trial court scheduled a September 29, 2016

hearing on the motion and, in its scheduling order, the trial court declared:

“[a]t the hearing, the Commonwealth shall be prepared to present evidence

of its due diligence to obtain and provide to the court the subpoenaed records

from the Pleasant Valley School District.” Trial Court Order, 9/15/16, at 1.

      During   the    September       29,   2016   hearing,   the   Commonwealth

represented the following to the trial court: the Pleasant Valley School District

records   “were      not   in   the   Commonwealth’s      [possession   and   the

Commonwealth] . . . never had those records during the time in question;”

during the relevant time, a court order was in place, which “directed the

production of records from the school district;” the Commonwealth relied upon

the school district’s compliance with the court order; the Commonwealth does

not possess “any greater power than an order of court to obtain records from

the school district;” and, “for [Appellant] to argue somehow that the

Commonwealth magically could have had the school district produce these

records, when [] they didn't properly produce them in the face of a court

order, is an argument that lacks merit, [is] specious, and it shouldn't be




                                        -7-
J-A21021-18



considered seriously by th[e trial c]ourt.” N.T. Hearing, 9/29/16, at 8, 10,

and 11.

      Further, during the hearing, the Commonwealth presented a letter,

dated October 27, 2014, from Monroe County Assistant District Attorney Curtis

Rogers (hereinafter “ADA Rogers”) to the school solicitor of the Pleasant Valley

School District, Daniel M. Corveleyn. See N.T. Hearing, 9/29/16, at 9-10.

ADA Rogers’ letter reads:

          Dear Mr. Corveleyn:

          In December of 2013, a court order was issued by the
          Honorable Stephen M. Higgins, of the Monroe County Court
          of Common Pleas, directing Pleasant Valley School District to
          produce records in its possession that were the subject of a
          subpoena issued by [Appellant’s counsel] upon the district. I
          am enclosing a copy of the court's order, as well as
          [Appellant’s counsel’s] subpoena detailing the records
          sought.

          To date, the court's order has not been complied with by the
          district.  After consultation with the [trial court] and
          [Appellant’s counsel], it was decided that I would bring this
          matter to your attention, in order to secure the district's
          compliance with the court's order. Please have the district
          immediately send all records referred to in the subpoena to
          Judge Higgins so that he may conduct an in camera review
          of the records to determine if any disclosure to the parties is
          appropriate.

          To be clear, the records are to be sent directly to Judge
          Higgins, not to the parties. Please direct the district to comply
          with this order as soon as possible. Thank you for your
          attention to this matter and should you have any questions,
          please do not hesitate to contact me.

          Very truly yours,
          /s


                                        -8-
J-A21021-18


             Curtis Rogers
             Assistant District Attorney

Letter from ADA Rogers to School Solicitor Corveleyn of the Pleasant Valley

School District, dated 10/27/14, at 1 (some internal capitalization omitted).

         The trial court denied Appellant’s motion for reconsideration on January

18, 2017 and, following a status conference, the trial court scheduled trial for

March 21, 2017. Trial Court Order, 1/18/17, at 1; Trial Court Order, 1/27/17,

at 1.        After the trial court granted another continuance motion filed by

Appellant, Appellant’s bench trial commenced on May 23, 2017. See Trial

Court Order, 3/2/17, at 1.

         On May 31, 2017, the trial court entered its decision in the matter. The

trial court found Appellant guilty of corruption of minors, indecent assault

without consent, and indecent assault – complainant less than 16 years of

age.3,   4   Trial Court Decision, 5/31/17, at 1-2; Trial Court Amended Decision,

7/5/17, at 1-2. On November 28, 2017, the trial court sentenced Appellant

to serve an aggregate term of three years of probation for his convictions.

         Appellant filed a timely notice of appeal from his judgment of sentence.

He raises two claims to this Court:

             1. Did the trial court improperly conclude as a matter of law
             that 187 days were excusable when the 187 days resulted
             from the Commonwealth’s motion to quash subpoenas and
             during the 187 days the Commonwealth failed to exercise due

____________________________________________


3   18 Pa.C.S.A. §§ 6301(a)(1)(i), 3126(a)(1), and 3126(a)(8), respectively.

4 The trial court also found Appellant not guilty of two counts of aggravated
indecent assault. See Trial Court Amended Decision, 7/5/17, at 1.

                                           -9-
J-A21021-18


        diligence by supplying the trial judge the subpoenaed records
        for [in camera] review[?]

        2. Did the trial court err in ruling as a matter of law that the
        confidentiality provision of the Mental Health Procedures Act
        required quashing [Appellant’s] subpoena to ReDCo for
        mental health records of the [Victim?]

Appellant’s Brief at 6 (some internal capitalization omitted).

      Appellant first claims that the trial court erred when it denied his motion

to dismiss under Rule 600. We disagree.

      As we have stated:

        In evaluating Rule 600 issues, our standard of review of a
        trial court’s decision is whether the trial court abused its
        discretion. Judicial discretion requires action in conformity
        with law, upon facts and circumstances judicially before the
        court, after hearing and due consideration. An abuse of
        discretion is not merely an error of judgment, but if in
        reaching a conclusion the law is overridden or misapplied or
        the judgment exercised is manifestly unreasonable, or the
        result of partiality, prejudice, bias, or ill will, as shown by the
        evidence or the record, discretion is abused.

        The proper scope of review . . . is limited to the evidence on
        the record of the Rule 600 evidentiary hearing, and the
        findings of the trial court. An appellate court must view the
        facts in the light most favorable to the prevailing party.

Commonwealth v. Ramos, 936 A.2d 1097, 1100 (Pa. Super. 2007) (en

banc), quoting Commonwealth v. Hunt, 858 A.2d 1234, 1248-1239 (Pa.

Super. 2004) (en banc) (internal corrections omitted).




                                      - 10 -
J-A21021-18


       When the criminal complaint was filed against Appellant, Rule 600

provided, in relevant part:5

         (A)(3) Trial in a court case in which a written complaint is
         filed against the defendant, when the defendant is at liberty
         on bail, shall commence no later than 365 days from the date
         on which the complaint is filed.

                                           ...

         (C) In determining the period for commencement of trial,
         there shall be excluded therefrom:

                                           ...

              (3) such period of delay at any stage of the proceedings
              as results from:

                (a) the unavailability         of   the   defendant   or   the
                defendant’s attorney;

                (b) any continuance granted at the request of the
                defendant or the defendant’s attorney.

                                           ...

         (G) For defendants on bail after the expiration of 365 days,
         at any time before trial, the defendant or the defendant’s
         attorney may apply to the court for an order dismissing the
         charges with prejudice on the ground that [Rule 600] has
         been violated. . . .     If the court, upon hearing, shall
         determine that the Commonwealth exercised due diligence
         and that the circumstances occasioning the postponement
         were beyond the control of the Commonwealth, the motion
____________________________________________


5 Effective July 1, 2013, a “new Rule 600 [was] adopted to reorganize and
clarify the provisions of the rule in view of the long line of cases that have
construed the rule.” Pa.R.Crim.P. 600, cmt. “However, because the criminal
complaint in this case was filed prior to the new rule, we will apply the former
version of Rule 600.” Commonwealth v. Dixon, 140 A.3d 718, 722 n.7 (Pa.
Super. 2016).


                                          - 11 -
J-A21021-18


        to dismiss shall be denied and the case shall be listed for trial
        on a date certain. If, on any successive listing of the case,
        the Commonwealth is not prepared to proceed to trial on the
        date fixed, the court shall determine whether the
        Commonwealth exercised due diligence in attempting to be
        prepared to proceed to trial. If, at any time, it is determined
        that the Commonwealth did not exercise due diligence, the
        court shall dismiss the charges and discharge the defendant.

Pa.R.Crim.P. 600.

     As our Supreme Court has explained:

        Rule 600 has the dual purpose of both protecting a
        defendant’s constitutional speedy trial rights and protecting
        society’s right to effective prosecution of criminal cases. To
        protect the defendant’s speedy trial rights, Rule 600
        ultimately provides for the dismissal of charges if the
        Commonwealth fails to bring the defendant to trial within 365
        days of the filing of the complaint (the “mechanical run
        date”), subject to certain exclusions for delays attributable to
        the defendant. Pa.R.Crim.P. 600(A)(3), (G). Conversely, to
        protect society’s right to effective prosecution prior to
        dismissal of charges, Rule 600 requires the court to consider
        whether the Commonwealth exercised due diligence, and
        whether the circumstances occasioning the delay of trial were
        beyond the Commonwealth's control. If the Commonwealth
        exercised due diligence and the delay was beyond the
        Commonwealth’s control, “the motion to dismiss shall be
        denied.” Pa.R.Crim.P. 600(G).

Commonwealth v. Bradford, 46 A.3d 693, 701 (Pa. 2012) (some internal

quotations and citations omitted).

     In the context of Rule 600, our case law requires that a court define and

“account for any ‘excludable time’ and ‘excusable delay.’” Commonwealth

v. Goldman, 70 A.3d 874, 879 (Pa. Super. 2013). “Excludable time is delay

that is attributable to the defendant or his counsel.”           Id.; see also

Pa.R.Crim.P. 600(C).    “Excusable delay is delay that occurs as a result of

                                     - 12 -
J-A21021-18


circumstances beyond the Commonwealth’s control and despite its due

diligence.” Goldman, 70 A.3d at 879; see also Pa.R.Crim.P. 600(G).

     The “courts of this Commonwealth employ three steps – corresponding

to Rules 600(A), (C), and (G) – in determining whether Rule 600 requires

dismissal of charges against a defendant:”

        First, Rule 600(A) provides the mechanical run date. Second,
        we determine whether any excludable time exists pursuant
        to Rule 600(C). We add the amount of excludable time, if
        any, to the mechanical run date to arrive at an adjusted run
        date.

        If the trial takes place after the adjusted run date, we apply
        the due diligence analysis set forth in Rule 600(G). As we
        have explained, Rule 600(G) encompasses a wide variety of
        circumstances under which a period of delay was outside the
        control of the Commonwealth and not the result of the
        Commonwealth's lack of diligence. Any such period of delay
        results in an extension of the run date. Addition of any Rule
        600(G) extensions to the adjusted run date produces the final
        Rule 600 run date. If the Commonwealth does not bring the
        defendant to trial on or before the final run date, the trial
        court must dismiss the charges.

Ramos, 936 A.2d at 1103 (internal citations and footnote omitted).

     Finally, we note that “[d]ue diligence is fact-specific, to be determined

case-by-case; it does not require perfect vigilance and punctilious care, but

merely a showing the Commonwealth has put forth a reasonable effort.”

Commonwealth v. Selenski, 994 A.2d 1083, 1089 (Pa. 2010). A “Rule 600

motion requires a showing of due diligence by a preponderance of the

evidence for the Commonwealth to avail itself of an exclusion.” Id.; see also

Bradford, 46 A.3d at 701 (“[t]he Commonwealth . . . has the burden of


                                    - 13 -
J-A21021-18


demonstrating by a preponderance of the evidence that it exercised due

diligence”).

        In its Rule 600 analysis, the trial court declared that the Commonwealth

filed its criminal complaint on May 8, 2013, that the Rule 600 mechanical run

date was May 8, 2014, and that – in determining the Rule 600 adjusted run

date – there were 499 days of excludable time. Trial Court Opinion, 9/7/16,

at 9 and 11. Therefore, Appellant’s adjusted run date was September 19,

2015.     The trial court also concluded that there were 187 days of excusable

delay. Id. Under this calculation, Appellant’s final run date was March 24,

2016; and, given that Appellant filed his Rule 600 motion on March 17, 2016,

the trial court concluded that the motion was properly denied. Id.

        On appeal, Appellant only challenges the trial court’s excusable delay

determination. Further, although Appellant raises a number of sub-arguments

in his brief, Appellant only preserved one claim on appeal: that the 187 days

were not “excusable” because the Commonwealth did not exercise due

diligence.6

____________________________________________


6 Within his brief, Appellant also argues that: 1) the 187 days did not
constitute delay for purposes of Rule 600, as the time was attributable to the
normal progression of the case and 2) the 187 days were not excusable
because “[t]he district attorney [] never contended that he was ready for trial
at any point during those 187 days.” See Appellant’s Brief at 19 and 23.
These sub-claims are waived, as Appellant did not raise the claims at any point
before the trial court and they are not contained in (or fairly suggested by)
Appellant’s Pennsylvania Rule of Appellate Procedure 2116 “statement of
questions involved.” See Appellant’s Rule 600 Motion, 3/17/16, at 1-10;



                                          - 14 -
J-A21021-18


       As stated, the trial court concluded that 187 days constituted “excusable

delay.” This period ran from January 7, 2014 to March 4, 2014 (56 days) and

from October 23, 2014 to March 3, 2015 (131 days) – and the days were

related to a pending “motion to quash subpoena” that the Commonwealth filed

in the case. Relevant to this issue, we note:

      On July 8, 2013, at the request of Appellant’s attorney, the Court of

       Common Pleas of Monroe County issued a subpoena upon the Pleasant




____________________________________________


Appellant’s Brief in Support of Rule 600 Motion, 5/3/16, at 1-27; Appellant’s
Motion for Reconsideration, 9/12/16, at 1-4; Appellant’s Brief in Support of
Motion for Reconsideration, 10/13/16, at 1-8; N.T. Hearing, 4/26/16, at 1-11;
N.T. Hearing, 9/29/16, at 1-21; see also Pa.R.A.P. 302(a) (“[i]ssues not
raised in the lower court are waived and cannot be raised for the first time on
appeal”); Pa.R.A.P. 2116(a) (“[n]o question will be considered unless it is
stated in the statement of questions involved or is fairly suggested thereby”).
Certainly, during the trial court proceedings, Appellant’s sole argument was
that the 187 days did not constitute “excusable delay” because the
Commonwealth did not exercise due diligence to obtain the Pleasant
Valley School District records. See Appellant’s Motion for Reconsideration,
9/12/16, at 1-4 (arguing that the Commonwealth did not exercise due
diligence and requesting that the trial court dismiss the case or, “[a]t the least,
. . . schedule a hearing to inquire into the due diligence of the Commonwealth
to obtain the Pleasant Valley records”); Appellant’s Brief in Support of Motion
for Reconsideration, 10/13/16, at 6 (noting that Appellant sought
reconsideration because “the record before [the trial c]ourt did not support a
finding of due diligence”); N.T. Hearing, 9/29/16, at 16 (Appellant argued that
he was entitled to relief because the Commonwealth failed to establish that it
acted with due diligence). Further, Appellant’s Rule 2116 Statement merely
claims that the trial court erred in denying the Rule 600 motion, as “the
Commonwealth failed to exercise due diligence by supplying the trial judge
the subpoenaed records for [in camera] review.” Appellant’s Brief at 6 (some
internal capitalization omitted).


                                          - 15 -
J-A21021-18


     Valley School District, to produce a number of documents and things.

     The subpoena declared:

       Within twenty (20) days after service of this subpoena, you
       are ordered by the court to produce the following documents
       or things:

          Records regarding any type of abuse regarding [the
          Victim].

          Reports regarding any type of abuse regarding [the
          Victim].

          Any reports from any school personnel regarding any kind
          of abuse by other students, adults, etc., including
          handwritten reports and/or notes regarding [the Victim].

          Any letters to and from [the Victim’s grandmother]
          regarding [the Victim].

          Any complaints from [the Victim’s grandmother] to
          Pleasant Valley School District regarding [the Victim].

          Reports, letters, handwritten notes by school counselors
          regarding [the Victim].

          Personal contact information for [C.F.].

          Any and all reports, letters or handwritten notes by [R.M.]
          regarding [the Victim].

          Personal contact information for [R.M.].

          Any and all correspondence between Pleasant Valley
          School District and Colonial I.U. regarding [the Victim].

          Any and all correspondence between Pleasant Valley
          School District and Monroe County Children & Youth
          regarding [the Victim].

          Name and personal contact information of any and all
          school personnel and students present when [the Victim]
          reported allegations of sexual abuse.

                                  - 16 -
J-A21021-18



           Name and personal contact information of [the Victim’s]
           teachers.

        at [Appellant’s counsel’s address].

                                      ...

        If you fail to produce the documents or things required by
        this subpoena within [20] days after its service, the party
        serving this subpoena may seek a court order compelling you
        to comply with it.

        This subpoena was issued at the request of the following
        person:

           [Appellant’s attorney].

      Subpoena to Pleasant Valley School District, 7/8/13, at 1-2.

     On October 8, 2013, the trial court granted Appellant’s motion to

      continue trial; the trial court ordered trial continued from November

      2013 until January 7, 2014. Trial Court Order, 10/8/13, at 1.

     On October 24, 2013, at the request of Appellant’s attorney, the Court

      of Common Pleas of Monroe County issued a subpoena upon ReDCo to

      produce “[a]ll records including but not limited to psychological,

      psychiatric, testing, and any record of any other nature related to or

      involving [the Victim].” Subpoena to ReDCo, 10/24/13, at 1.

     On November 15, 2013, the Commonwealth filed a motion to quash the

      defense subpoena issued to the Pleasant Valley School District. Within

      the motion, the Commonwealth argued that the subpoena must be

      quashed   because:     the     documents   contain   protected   personal


                                     - 17 -
J-A21021-18


      information about the Victim; the documents are irrelevant and would

      be inadmissible at trial; and, the Victim’s family contacted the district

      attorney and the family opposed the disclosure of the records.

      Commonwealth’s Motion to Quash Subpoena, 11/15/13, at 1-2.

     On   November     20,   2013,    Appellant   filed   a   response   to   the

      Commonwealth’s motion to quash subpoena. Appellant requested that

      the trial court deny the Commonwealth’s motion because “inclusion of

      ‘personal information about the [V]ictim[]’ is not a ground on which a

      subpoena should be quashed” and the requested documents are

      relevant and admissible because the Victim “has demonstrated a history

      of false accusations that [Appellant] believes will be documented by the

      school district records.”   Appellant’s Response to Commonwealth’s

      Motion to Quash Subpoena, 11/20/13, at 1-2.              Further, as to the

      Commonwealth’s contention that the Victim’s family contacted the

      district attorney and that the family opposed the disclosure of the

      records, Appellant declared that he “has no knowledge whether ‘[t]he

      family of the [V]ictim’ has contacted the district attorney.’” Id. at 1.

     The trial court scheduled a December 11, 2013 hearing on the

      Commonwealth’s motion to quash the subpoena.

     As Appellant’s counsel avers, during the hearing “[t]he parties and the

      trial judge orally agreed that the Commonwealth’s motion to quash




                                      - 18 -
J-A21021-18


      should also address [the later-filed] defense subpoena to ReDCo . . . for

      the [Victim’s] mental health treatment records.” Appellant’s Brief at 8.

     Following the December 11, 2013 hearing, the trial court issued an order

      dated December 11, 2013, which continued trial from January 7, 2014

      to March 4, 2014.      Trial Court Order, 12/13/13, at 1.       The order

      specifically declared that trial was continued because “pretrial matters

      are still outstanding in this case.” Id.

     On December 19, 2013, the trial court issued the following order:

        AND NOW, this 19th day of December, 2013, after hearing
        and upon consideration of the Commonwealth's Motion to
        Quash Subpoena, it is hereby ORDERED that the records
        custodian from Pleasant Valley School District, ReDCo. Group
        Behavioral Health Services, shall deliver to [the trial] court
        the original (or copies) of the records requested in
        [Appellant’s] Subpoena for an in[] camera review of these
        records by the court. Upon completion of the in[] camera
        review, a further order will follow regarding the court's ruling
        on the Commonwealth's Motion to Quash Subpoena.

      Trial Court Order, 12/19/13, at 1 (some internal capitalization

      and emphasis omitted).

     On February 7, 2014, the trial court granted Appellant’s motion for a

      continuance and ordered trial continued from March 4, 2014 to April 1,

      2014. Trial Court Order, 2/7/14, at 1.

     Thereafter, the trial court granted a number of continuances at the

      request of Appellant.      This eventually resulted in the trial court

      scheduling an October 23, 2014 pre-trial conference “in order to

      establish a new trial date.” Trial Court Opinion, 9/7/16, at 4.

                                     - 19 -
J-A21021-18


     As the trial court explained:

        [A]fter [the October 23, 2014] pre-trial conference, the [trial]
        court [filed an order dated October 23, 2014 and entered
        October 28, 2014, declaring] that the trial be continued from
        the November trial term to March 3, 2015. The continuance
        was due to the failure of the Pleasant Valley School District
        to provide subpoenaed mental health and school records for
        the alleged victim.

      Trial Court Opinion, 9/7/16, at 4. The trial court’s order, dated

      October 23, 2014 and entered October 28, 2014, further

      declared:

        Pursuant to the Court's order of December 19, 2013, the
        Commonwealth is DIRECTED to obtain a sealed copy of the
        school records, pertaining to the complaining witness, from
        the custodian of records from the Pleasant Valley School
        District. Upon receipt of said records, the Court will conduct
        an [in camera] review and make a determination regarding
        the Commonwealth's Motion to Quash Subpoena of mental
        health and school records.

      Trial Court Order, 10/28/14, at 2 (emphasis in original).

     “Four days later, on October 27, 2014, [ADA Rogers] sent a letter

      requesting the school district records to the school district’s solicitor.”

      Appellant’s Brief at 8.     We quoted this letter at page 8 of this

      memorandum. See supra *8; Letter from ADA Rogers to Daniel M.

      Corveleyn of the Pleasant Valley School District, 10/27/14, at 1.

     On February 24, 2015, Appellant filed a motion to continue the trial.

      The trial court granted Appellant’s motion and ordered trial in the case

      continued from March 3, 2015 to May 5, 2015.           Trial Court Order,

      2/25/15, at 1-2.

                                      - 20 -
J-A21021-18


      On April 14, 2015, the trial court entered an order declaring that it had

       conducted “an [in camera] review of the records submitted by the

       Pleasant Valley School District and [ReDCo] in response to [Appellant’s]

       subpoenas.” Trial Court Order, 4/14/15, at 1. The trial court’s order

       further declared:

         it is hereby ORDERED that the Commonwealth's Motion to
         Quash Subpoena is GRANTED in part and DENIED in part.
         The subpoena for the records of ReDCo. Group Behavioral
         Health Services is quashed pursuant to 50 P.S. § 7111. The
         Pleasant Valley School District records with the fax
         identification Apr 13 2015 10:06 AM Pleasant Valley SD
         5709921902 pages 5-51 shall be turned over to [Appellant]
         and Commonwealth without further objection. The subpoena
         for all remaining Pleasant Valley School District records,
         including pages 1-4 of the records identified above, are
         quashed.

Trial Court Order, 4/14/15, at 1 (emphasis in original).

       As noted, on appeal, Appellant’s Rule 600 claim is solely concerned with

the periods from January 7, 2014 to March 4, 2014 (56 days) and from

October 23, 2014 to March 3, 2015 (131 days). We will first consider the

period from January 7, 2014 to March 4, 2014.

       According to Appellant, the trial court erred in concluding that the time

from January 7, 2014 to March 4, 2014 was excusable because the

Commonwealth failed to establish that it acted with due diligence in

attempting to obtain the Pleasant Valley School District records. Our analysis

of Appellant’s claim is informed by our Supreme Court’s opinion in Bradford

and, in accordance with Bradford, Appellant’s claim fails.


                                     - 21 -
J-A21021-18


      In Bradford, the defendant was arrested, charged with multiple crimes,

and had a preliminary hearing before a magisterial district judge. Following

the preliminary hearing, the magisterial district judge ordered the case bound

over to the trial court and, accordingly, the Pennsylvania Rules of Criminal

Procedure required the magisterial district judge to forward the record to the

court of common pleas.      However, the magisterial district judge failed to

forward the record and, as a result, the district attorney’s Rule 600 record-

keeping software was not activated. One year later, the defendant filed a Rule

600 motion to dismiss. Bradford, 46 A.3d at 695-696.

      The trial court granted the defendant’s Rule 600 motion and dismissed

the charges. The Superior Court affirmed and the Commonwealth filed an

appeal to the Pennsylvania Supreme Court, which reversed. Id. at 696-697.

      As is relevant to the case at bar, the Bradford Court held that it was

reasonable for “the district attorney to have relied upon the magisterial district

judge’s compliance with the Rules of Criminal Procedure to trigger its internal

tracking system.”      Id. at 704 (some internal capitalization omitted).

Therefore, the Court held that the district attorney’s “reliance upon the

magisterial district judge’s obligation to comply with the Rules of Criminal

Procedure . . . constitute[d] due diligence.”       Id. at 705 (some internal

capitalization omitted).

      This rationale applies to the case at bar.      Here, the Pleasant Valley

School District records were not in the care, custody, or control of the


                                     - 22 -
J-A21021-18


Commonwealth or of any Commonwealth agency. Rather, they were in the

possession of and controlled by a completely separate, third-party entity: the

Pleasant Valley School District. Moreover, during the September 29, 2016

hearing, the Commonwealth represented that it relied upon the Pleasant

Valley School District to comply with a court-issued subpoena and with a court

order, entered December 19, 2013, which specifically directed the records

custodian of the Pleasant Valley School District to “deliver to [the trial] court

the . . . records requested in [Appellant’s] Subpoena for an in[] camera

review.”    N.T. Hearing, 9/29/16, at 11; Trial Court Order, 12/19/13, at 1.

Finally, the trial court concluded that its decision to continue the trial from

January 7, 2014 to March 4, 2014 was “due to a delay in receiving the school

records from the Pleasant Valley School District which were subpoenaed by

[Appellant], and not within the control of the Commonwealth despite their due

diligence.” Trial Court Opinion, 9/7/16, at 9-10 (some internal capitalization

omitted).

      Simply stated, and in accordance with Bradford, it was not an abuse of

discretion for the trial court to conclude that, during the dates in question, it

was reasonable for the Commonwealth to rely upon the Pleasant Valley School

District’s compliance with a court-issued subpoena and with the trial court’s

December 19, 2013 order. Thus, it was not an abuse of discretion for the trial

court to conclude that the Commonwealth acted with due diligence during the




                                     - 23 -
J-A21021-18


time from January 7, 2014 to March 4, 2014. Appellant’s claim on appeal

fails.

         We next consider the time from October 23, 2014 to March 3, 2015.

Again, the trial court concluded that this time constituted excusable delay and,

again,     Appellant   contends   that    the     trial   court   erred   because   the

Commonwealth failed to establish that it acted with due diligence in obtaining

the Pleasant Valley School District records.

         As to this claim, we note that, following the October 23, 2014 pre-trial

conference, the trial court ordered trial to be continued from the November

trial term to March 3, 2015 because the Pleasant Valley School District had

still failed to comply with the court-issued subpoena and the trial court’s

December 19, 2013 order to produce the Victim’s school records. Trial Court

Opinion, 9/7/16, at 4.       Moreover, during the October 23, 2014 pre-trial

conference, the trial court, Appellant’s counsel, and ADA Rogers consulted and

“decided that [ADA Rogers] would bring th[e] matter to [the attention of the

school solicitor of the Pleasant Valley School District], in order to secure the

district's compliance with the court's [December 19, 2013] order.” Letter from

ADA Rogers to Daniel M. Corveleyn of the Pleasant Valley School District,

10/27/14, at 1. As a result, in an order dated October 23, 2014 and entered

October 28, 2014, the trial court declared:

           the Commonwealth is DIRECTED to obtain a sealed copy of
           the school records, pertaining to the complaining witness,
           from the custodian of records from the Pleasant Valley School


                                         - 24 -
J-A21021-18


        District. Upon receipt of said records, the Court will conduct
        an [in camera] review. . .

Trial Court Order, 10/28/14, at 2.

      On October 27, 2014 – or, four days after the trial court issued its order

– ADA Rogers wrote a letter to the school solicitor of the Pleasant Valley School

District, informing him of the trial court’s December 19, 2013 order and

instructing him to direct that the school district comply with the trial court’s

December 19, 2013 order and produce the Victim’s school records.              The

Pleasant Valley School District finally complied with the trial court’s order on

April 13, 2015, when it faxed the Victim’s records to the trial court. See Trial

Court Order, 4/14/15, at 1 (noting the “Pleasant Valley School District records

with the fax identification Apr 13 2015 10:06 AM”).

      On appeal, Appellant claims that the Commonwealth’s action of sending

one letter to the school solicitor of the Pleasant Valley School District does not

constitute due diligence. See Appellant’s Brief at 20-21 and 23. However,

the trial court weighed the evidence of record and arrived at the factual

conclusion that the Commonwealth’s action indeed constituted due diligence.

Trial Court Opinion, 9/7/16, at 10-11.        Appellant’s claim on appeal fights

against the trial court’s specific factual finding and asks that we reweigh the

facts to find in his favor. This we cannot do. The trial court’s factual findings

are entitled to deference.    See O'Rourke v. Commonwealth, 778 A.2d
1194, 1199 n.7 (Pa. 2001). In this case, we cannot say that the trial court’s

factual finding that the Commonwealth exercised due diligence in attempting

                                     - 25 -
J-A21021-18


to secure the Victim’s school records from the Pleasant Valley School District

was “manifestly unreasonable.” Ramos, 936 A.2d at 1100. This is especially

true in light of the fact that: the records were not in the care, custody, or

control of the Commonwealth but were, at all relevant times, in the custody

and control of the Pleasant Valley School District; the Commonwealth acted

promptly in response to the trial court’s October 23, 2014 order by sending a

letter to the school solicitor of the Pleasant Valley School District, instructing

him to direct that the school district comply with the trial court’s December

19, 2013 order and produce the Victim’s school records; and, Appellant does

not suggest anything the Commonwealth could have done differently in this

case to obtain the Pleasant Valley School District records sooner.

      Put simply, this Court is not permitted (or equipped) to second-guess

the trial court’s reasonable and judicious factual findings on such nuanced

questions as: whether ADA Rogers’ letter to the school solicitor was, in light

of the circumstances, a reasonable act to spur the Pleasant Valley School

District into action and prompt it to finally comply with the subpoena and the

trial court’s December 19, 2013 order; the time it would reasonably take a

separate and heavily regulated entity, such as the school district, to retrieve

and send the various, private records of one of its students, once it was finally

driven to act; or, how long the Commonwealth should have reasonably waited

for the Pleasant Valley School District to act after ADA Rogers sent his letter

to the school solicitor. Thus, we conclude that the trial court did not abuse its


                                     - 26 -
J-A21021-18


discretion when it concluded that the Commonwealth exercised due diligence

in attempting to secure the Victim’s school records by sending a letter to the

school solicitor of the Pleasant Valley School District and then waiting for the

district to comply with the trial court’s December 19, 2013 order. Appellant’s

claim to the contrary fails.

      Appellant’s second numbered claim on appeal contends that the trial

court erred when it “rul[ed] as a matter of law that the confidentiality provision

of the Mental Health Procedures Act required quashing [Appellant’s] subpoena

to ReDCo for [the] mental health records” of the Victim. Appellant’s Brief at

6 (some internal capitalization omitted).

      As explained above, the trial court granted the Commonwealth’s motion

to quash Appellant’s subpoena to ReDCo. Within the trial court’s order, the

trial court declared that it quashed the subpoena “pursuant to 50 P.S. § 7111.”

Trial Court Order, 4/14/15, at 1. Now on appeal, Appellant claims that the

trial court erred in quashing the ReDCo subpoena because: 1) Section 7111

confidentiality does not apply to the Victim’s records, as her treatment at

ReDCo was voluntary outpatient treatment; and, 2) even if the records are

confidential, Appellant’s “right to due process and witness confrontation must

trump any . . . evidentiary or confidentiality privilege.” Appellant’s Brief at 27

and 31. We will address the two sub-claims in the order raised above. The

claims, however, cannot succeed.




                                     - 27 -
J-A21021-18


      Generally, “the standard of review regarding a motion to quash a

subpoena is whether the trial court abused its discretion.” Commonwealth

v. McClure, 172 A.3d 668, 683 (Pa. Super. 2017) (internal quotations and

citations omitted). However, “[w]here the issue raised . . . is purely a question

of law, this Court's standard of review is de novo and our scope of review is

plenary.” Id. (internal quotations and citations omitted).

      Section 7111 of the Mental Health Procedures Act (“MHPA”) is entitled

“confidentiality of records” and provides, in relevant part:

        (a) All documents concerning persons in treatment shall be
        kept confidential and, without the person's written consent,
        may not be released or their contents disclosed to anyone
        except:

            (1) those engaged in providing treatment for the person;

            (2) the county administrator, pursuant to section 110;

            (3) a court in the course of legal proceedings authorized
            by this act; and

            (4) pursuant to Federal rules, statutes and regulations
            governing disclosure of patient information where
            treatment is undertaken in a Federal agency.

50 P.S. § 7111 (internal footnote omitted).

      The MHPA “establishes rights and procedures for all involuntary

treatment of mentally ill persons, whether inpatient or outpatient, and for all

voluntary inpatient treatment of mentally ill persons.”        50 P.S. § 7103.

Therefore, as we have held, the MHPA (including the confidentiality provision




                                     - 28 -
J-A21021-18


of Section 7111) does not apply to records concerning voluntary outpatient

treatment. Gormley v. Edgar, 995 A.2d 1197, 1203 (Pa. Super. 2010).

      On appeal, Appellant’s first sub-claim is that the trial court erred in

granting the Commonwealth’s motion to quash the subpoena to ReDCo under

50 P.S. § 7111 because the Victim’s treatment at ReDCo was voluntary

outpatient treatment. Appellant argues:

          In this case, the [Victim’s] treatment at ReDCo was voluntary
          outpatient treatment. ReDCo does not provide inpatient
          treatment nor does ReDCo treat involuntarily committed
          patients. At trial, [Appellant] testified that he had, on various
          occasions, accompanied the [Victim] and her grandmother
          and spoken on her behalf at the [Victim’s] voluntary
          outpatient treatment sessions at ReDCo.

Appellant’s Brief at 26.

      First, Appellant has not provided this Court with any citation to the

record where evidence could be found establishing that:               the Victim’s

“treatment at ReDCo was voluntary outpatient treatment” or that ReDCo does

not treat involuntarily committed patients. Given the lengthy record in this

case, Appellant’s failure to provide this Court with citation to the record

hinders our ability to review his claim of error. Therefore, this sub-claim is

waived.    See Pa.R.A.P. 2119(c) (“[i]f reference is made to the pleadings,

evidence, charge, opinion or order, or any other matter appearing in the

record, the argument must set forth, in immediate connection therewith, or in

a footnote thereto, a reference to the place in the record where the matter

referred to appears”); Commonwealth v. Harris, 979 A.2d 387, 393 (Pa.


                                       - 29 -
J-A21021-18


Super. 2009) (“[w]hen an allegation is unsupported [by] any citation to the

record, such that this Court is prevented from assessing th[e] issue and

determining whether error exists, the allegation is waived for purposes of

appeal”).

       At any rate, we have independently reviewed the record in this case

(including the Victim’s sealed ReDCo files) and we have found no evidence

establishing that the Victim’s “treatment at ReDCo was voluntary outpatient

treatment” or that ReDCo does not treat involuntarily committed patients.

Therefore, even if the claim were not waived, the claim fails.7

       Next, Appellant claims that, even if the Victim’s ReDCo records are

confidential, Appellant’s “right to due process and witness confrontation must

trump any . . . evidentiary or confidentiality privilege.” Appellant’s Brief at

27.    Appellant never raised this specific claim to the trial court.       See

Appellant’s Motion for Reconsideration of the Quashal Order, 5/20/15, at 1-2

(Appellant only asked the trial court to reconsider the portion of its order that

quashed pages of the Victim’s Pleasant Valley School District records).



____________________________________________


7 Within Appellant’s brief, Appellant claims: “[a]t trial, [Appellant] testified
that he had, on various occasions, accompanied the [Victim] and her
grandmother and spoken on her behalf at the [Victim’s] voluntary outpatient
treatment sessions at ReDCo.” Appellant’s Brief at 26. It is true that Appellant
testified at trial that he participated in one meeting at ReDCo with the Victim,
the Victim’s grandmother, and the ReDCo counselors and doctors. N.T. Trial,
5/25/17, at 49. However, Appellant never testified at trial that the Victim’s
treatment at ReDCo was “voluntary outpatient treatment.” See id. at 47-49.


                                          - 30 -
J-A21021-18


Further, Appellant did not raise this specific claim in his Pennsylvania Rule of

Appellate Procedure 1925(b) statement of errors complained of on appeal.

See Appellant’s Rule 1925(b) Statement, 1/11/18, at 1. Certainly, Appellant’s

Rule 1925(b) statement vaguely claimed:

        The trial court erred when it granted in part the
        Commonwealth’s motion to quash subpoenas issued by
        [Appellant] to the Pleasant Valley School District and ReDCo
        Group Behavioral Health Services by its April 14, 2015 order
        and also by a second order of May 14, 2015 denying
        reconsideration.

Id. (some internal capitalization omitted).

      Because of Appellant’s vague Rule 1925(b) statement, the trial court’s

Rule 1925(a) opinion limited the discussion of Appellant’s claim to the court’s

stated reason for granting the Commonwealth’s motion to quash:            Section

§ 7111 of the MHPA. See Trial Court Opinion, 1/25/18, at 1-3. We have

explained:

        issues not raised in a Rule 1925(b) statement will be deemed
        waived for review. An appellant's concise statement must
        properly specify the error to be addressed on appeal. In
        other words, the Rule 1925(b) statement must be specific
        enough for the trial court to identify and address the issue an
        appellant wishes to raise on appeal. A concise statement
        which is too vague to allow the court to identify the issues
        raised on appeal is the functional equivalent of no concise
        statement at all. The court's review and legal analysis can
        be fatally impaired when the court has to guess at the issues
        raised. Thus, if a concise statement is too vague, the court
        may find waiver.

Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super. 2011) (internal

quotations, citations, and corrections omitted).


                                     - 31 -
J-A21021-18


      Appellant’s Rule 1925(b) statement was overly vague and did not

specifically challenge the trial court’s order on due process or confrontation

clause grounds. See Appellant’s Rule 1925(b) Statement, 1/11/18, at 1. As

a result, Appellant did not place the trial court on notice that he was

challenging the order on such grounds and Appellant’s current claim on appeal

is, thus, waived.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/14/19




                                    - 32 -